                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 JOHN DOE, individually and on behalf            )
 of others similarly situated,                   )
                                                 )      Case No. 3:20-cv-00356
        Plaintiff,                               )
                                                 )      Judge Campbell
 v.                                              )      Magistrate Judge Frensley
                                                 )
 VANDERBILT UNIVERSITY,                          )      JURY DEMAND
                                                 )
        Defendant.                               )


          DEFENDANT VANDERBILT UNIVERSITY’S MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Vanderbilt

University respectfully moves this Court to dismiss the Complaint filed by John Doe,

individually and on behalf of others similarly situated, in the above-captioned matter in its

entirety. As set forth in the accompanying Memorandum of Law, Plaintiff failed to state a claim

upon which relief can be granted. As relevant to all of Plaintiff’s claims, Tennessee law provides

that courts must dismiss claims alleging that educators’ discretionary decisions adversely

affected the quality or value of an education. In addition, Plaintiff fails to specifically identify

the contract or provision he says was breached, while existing contract documents indicate that

Plaintiff may not receive refunds for tuition or fees under these circumstances. Finally,

Plaintiff’s unjust enrichment and conversion claims are barred in light of the contract between

the parties, and Plaintiff also fails to adequately plead the elements of each of those claims.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law in

Support of Defendant’s Motion to Dismiss, Vanderbilt University respectfully requests that this

Court dismiss the Plaintiff’s Complaint in its entirety.




      Case 3:20-cv-00356 Document 28 Filed 06/22/20 Page 1 of 3 PageID #: 95
Dated: June 22, 2020                Respectfully submitted,


                                    /s/ Kevin C. Klein_____________________
                                    Kevin C. Klein (#23301)
                                    Ryan P. Loofbourrow (#33414)
                                    KLEIN SOLOMON MILLS, PLLC
                                    1322 4th Avenue North
                                    Nashville, Tennessee 37208
                                    (615) 600-4780
                                    kevin.klein@kleinpllc.com
                                    ryan.loofbourrow@kleinpllc.com

                                    Bruce M. Berman (admitted pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    1875 Pennsylvania Avenue NW
                                    Washington, DC 20006
                                    (202) 663-6173
                                    bruce.berman@wilmerhale.com

                                    Alan E. Schoenfeld (admitted pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    7 World Trade Center
                                    250 Greenwich Street
                                    New York, NY 10007
                                    (212) 937-7294
                                    alan.schoenfeld@wilmerhale.com

                                    Attorneys for Vanderbilt University




                                       2

    Case 3:20-cv-00356 Document 28 Filed 06/22/20 Page 2 of 3 PageID #: 96
                                CERTIFICATE OF SERVICE
       I certify that on the 22nd day of June 2020, a true and exact copy of this MOTION TO

DISMISS was electronically filed with the Clerk of the District Court and served by operation of

the Court’s electronic filing system upon the following:


       Tricia Herzfeld
       Anthony A. Orlandi
       BRANSTETTER, STRANCH & JENNINGS, PLLC
       223 Rosa L. Parks Ave., Suite 200
       Nashville, TN 37203
       Tel.: (615) 254-8801
       triciah@bsjfirm.com
       aorlandi@bsjfirm.com

       Steve W. Berman
       HAGENS BERMAN SOBOL SHAPIRO LLP
       1301 Second Avenue, Suite 2000
       Seattle, WA 98101
       Tel.: (206) 623-7292
       steve@hbsslaw.com

       Daniel J. Kurowski
       Whitney K. Siehl
       HAGENS BERMAN SOBOL SHAPIRO LLP
       455 N. Cityfront Plaza Dr., Suite 2410
       Chicago, IL 60611
       Tel.: (708) 628-4949
       dank@hbsslaw.com
       whitneys@hbsslaw.com



                                             /s/ Kevin C. Klein
                                             Kevin C. Klein




                                                3

     Case 3:20-cv-00356 Document 28 Filed 06/22/20 Page 3 of 3 PageID #: 97
